DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 10/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claim 9 is newly added.
Claims 1 and 3-9 are pending.
Claims 6-8 are withdrawn.
Claims 1, 3-5, and 9 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Northey (US 2012/0164235 A1; of record).
Northey teaches a hydrogel formulation containing a mixture of hypochlorous acid (HClO) and hypochlorite ions (ClO-) (pgs 1-2, [0014]), and a gelling agent such as sodium magnesium silicate (pg 3, [0032]). 
For claim 1, Northey teaches the amount of fluorosilicate gelling agent/thickener is from about 1.0% to about 5% by weight (pg 3, [0033]), overlapping the claimed range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Northey teaches the typical total amount of free chlorine species present in the composition is about 10 ppm to about 400 ppm ([0014]), within the claimed range. Northey also teaches that the ratio of hypochlorous acid to hypochlorite ion is dependent upon pH. Northey further teaches that, in one embodiment, when the pH is 7.4, hypochlorous acid levels are typically from about 5 ppm to about 75 ppm and the amount of hypochlorite is generally in the range of about 0.1 ppm to about 50 ppm (pg 2, [0015]).
The claim term “wherein the hypochlorous acid composition transforms to a hypochlorous acid gel after being squeezed” is considered a product-by-process limitation, where the process is squeezing. As set forth in MPEP, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In the instant case, the product is a hypochlorous acid composition comprising fluorosilicate and free available chlorine in specific amounts, and the viscosity in the claimed range. As discussed above, Northey teaches these limitations, as well as the composition as a gel (claim 1). As such, the method of gelation is part of the process of making and the composition of the product is independent of this process.
Northey teaches a viscosity of about 1,000 cP to about 20,000 (pg 1, [0006]), overlapping the claimed range. 
For claims 3 and 4, Northey teaches a pH of the composition of from about 5.0 to about 8.5 ([0006]), overlapping the claimed range.
For claim 5, Northey teaches the gelling agent most preferred is sodium magnesium fluorosilicate (pg 3, [0032]). 
For newly added claim 9, Northey teaches a viscosity overlapping the claimed viscosity (see above). The recitation of “sprayed from a sprayer” is considered a statement reciting purpose or intended use and does not change the structure of the product disclosed in the claim. As set forth in MPEP 2111.02(II), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
The prior art of Northey discloses compositions containing hypochlorous acid, hypochlorite ion, and a fluorosilicate gelling agent present in the claimed range, wherein the free available chlorine has a concentration within the claimed range. Together these would provide a composition as claimed instantly. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Northey teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Northey, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

Examiner’s Reply to Attorney Arguments and Evidence Dated  10/31/2022 
1. Rejection of claims 1-5 under 35 U.S.C. §103 over Northey.
The applicant argues the present application discloses a hypochlorous acid composition and applications thereof wherein the hypochlorous acid composition comprises fluorosilicate, hypochlorous acid, and hypochlorite, the hypochlorous acid composition is transformed to hypochlorous acid gels after being squeezed, while Northey teaches a composition comprising fluorosilicate, hypochlorous acid, and hypochlorite that is gelled prior to use.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The applicant does not appear to argue that Northey does not teach the claimed composition, but rather teaches the gelling step of Northey occurs at a different time than the claimed composition. As such, since the claimed invention differs from that of Northey only by the timing of a process step, the claim language “wherein the hypochlorous acid composition transforms to a hypochlorous acid gel after being squeezed” is considered a product-by-process limitation. As set forth in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." That is, the timing of the gelling step does not change the composition of the claimed product since each of the elements present in the claimed composition overlaps the Northey composition.
Put another way, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.” See MPEP 2112.01(II).
Regarding the evidence provided by the applicant in Appendix I, it is initially noted that the evidence is not considered a Declaration or Affidavit under 37 CFR 1.132 since the document is not signed. Furthermore, the comparator utilized by Professor Yang, is Microcyn AH, and it is not clear what is in this product. As set forth in MPEP 716.02(e), the “declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.” The closest prior art determined by the Examiner is the composition(s) taught by, and exemplified by, Northey in US 2012/0164235 A1. Since the chemical composition of the product sold as Microcyn AH is not of record in this application, it cannot be considered the closest prior art. Furthermore, as detailed above, it appears that the composition taught by Northey in US 2012/0164235 is substantially identical to the claimed composition and, as set forth in MPEP 2112.01, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” As such, the evidence provided in the Response is insufficient to demonstrate unexpected results.
	

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612